                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

CARLOS A. WILLIAMS,                                   )
                                                      )
                Plaintiff,                            )
                                                      )           No. 17 C 8613
        v.                                            )
                                                      )           Judge Sara L. Ellis
MEGAN J. BRENNAN, as Postmaster                       )
General for the United States Postal Service,         )
                                                      )
                Defendant.                            )

                                       OPINION AND ORDER

        After the United States Postal Service (“USPS”) terminated his employment in 2014,

Plaintiff Carlos A. Williams filed this employment discrimination lawsuit against Megan J.

Brennan, the Postmaster General for USPS. He contends that USPS engaged in race, color,

national origin, and gender discrimination as well as retaliation in violation of Title VII of the

Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. § 2000e et seq.; age discrimination in violation

of the Age Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 621 et seq.; and disability

discrimination under the Rehabilitation Act, 29 U.S.C. § 701 et seq. 1 USPS has filed a motion

for summary judgment on Williams’ complaint. The Court finds questions of fact with respect to

whether USPS issued Williams a notice of removal in 2014 because of his race, gender, or

national origin or in retaliation for his protected activity. But Williams cannot proceed on the

remainder of his claims because he cannot establish that certain of the challenged incidents

amount to actionable adverse employment actions or that one of his protected characteristics

caused the actionable adverse actions to occur.

1
 Although Williams purports to bring his disability discrimination claim under the Americans with
Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq., the Court treats it as arising under the Rehabilitation
Act because the ADA does not apply to federal agencies. See Hancock v. Potter, 531 F.3d 474, 478 n.4
(7th Cir. 2008).
                                            BACKGROUND 2

I.        Williams’ Background and Initial Employment with USPS

          Williams is an African American male born in 1972. He identifies as a Moor and

Choctaw Indian. 3 After working for USPS for some time, Williams received a career

appointment in 1997. He worked as a mail processing clerk at the Palatine Processing and

Distribution Center from 1997 until 2010, when USPS reassigned him to the Glen Ellyn Post

Office as a letter carrier. At the Glen Ellyn Post Office, Connie Principe, a Caucasian female

born in 1962, and John Walsh, a Caucasian male born in 1960 both supervised Williams. James

Gillispie, an African American male born in 1963, served as the Glen Ellyn Postmaster.

Gillispie learned of Williams’ Moor background sometime in 2010, but the record does not

indicate that Williams told anyone that he is Choctaw Indian.

          In 2011, Williams joined an organization called the No Harassment Foundation, where

he, along with Anita Hatcher and Kenny Reed, helped USPS employees file complaints of

harassment, discrimination, and retaliation. Williams testified that, at some point in 2012, Walsh

remarked that Williams thought he did not have to follow the rules because he was black.

During his time working at the Glen Ellyn Post Office, Williams filed over fifteen EEO

complaints against USPS, including around five against Gillispie, Walsh, and Principe. This

includes an EEO complaint Williams filed against Walsh and Gillispie within about three months


2
  The facts in this section are derived from the Joint Statement of Undisputed Material Facts, Williams’
Statement of Additional Facts, and USPS’ responses thereto. The Court has considered USPS’ objections
to the statements of fact and supporting exhibits. It notes that many of the statements included in
Williams’ Statement of Additional Facts are not actually disputed and so should have been included as
part of the parties’ Joint Statement. Although Williams therefore has run afoul of the Court’s standing
order on summary judgment practice, the Court nonetheless considers the statements and responses to the
extent appropriately presented, supported, and relevant to resolution of the pending motion for summary
judgment. All facts are taken in the light most favorable to Williams, the non-movant.
3
    Williams testified that he considers being Moor and Choctaw Indian as one and the same.
                                                     2
after he transferred to the Glen Ellyn Post Office, after which Williams claims Gillispie’s

treatment of him changed. On April 29, 2014, an EEOC administrative law judge concluded that

Walsh had retaliated against Williams for his protected EEO activity when Walsh issued

Williams a notice of removal in 2010 based on the late delivery of express mail.

II.    Holiday Pay

       USPS’ Employee and Labor Manual (“ELM”) provides that, to receive holiday leave pay,

an employee must be in a pay status either the last scheduled hour before or the first scheduled

hour after the holiday. To the extent an employee is on extended leave without pay (“LWOP”),

an employee cannot use paid leave for the last scheduled hour before or the first scheduled hour

after a holiday to qualify for holiday pay.

       Williams did not receive holiday pay for the Christmas Day 2012 holiday. He was on

LWOP on his scheduled work day immediately before and after Christmas Day (December 22

and 26). Williams also did not receive holiday pay for the Martin Luther King, Jr. 2013 holiday.

He was on LWOP on the scheduled work days both immediately before and after that holiday

(January 19 and 22). Williams did receive holiday pay for New Year’s Day 2013. Although he

was on LWOP on his scheduled work day immediately before New Year’s Day (December 29),

he was on FMLA-dependent sick leave the day after (January 2), meaning he was in a pay status

for the first scheduled hour after the holiday. Williams testified that he requested to be placed on

paid leave on the days before and after these three holidays.

III.   AWOL Designations

       In May 2011, Williams’ wife was diagnosed with breast cancer. Although she went into

remission in May 2012, the cancer returned in the summer or fall of 2013 and she passed away

on May 20, 2014. Williams testified that he told Principe, Walsh, and Gillispie about his wife’s



                                                 3
diagnosis. Between 2011 and 2013, Williams requested sick or paid leave to take his wife to

treatments. Williams testified that, at times, Principe, Walsh, and Gillispie did not approve such

leave and instead placed him on LWOP. The record does not include any specific dates on

which such denials allegedly occurred or whether Williams had sick or paid leave available when

he made those requests.

       Williams also complains that Principe improperly designated him as AWOL between

March 12, 2013, and April 16, 2013, changing his FMLA requests to AWOL designations in his

time and attendance records. But these records do not include any AWOL designations during

this time period, with Williams instead paid for working or being on paid leave.

IV.    April 9, 2013, Incident

       After completing his mail route on April 9, 2013, Williams returned to the Glen Ellyn

Post Office. Williams and Principe disagree about the events that followed. Williams testified

he intended to put away mail, unload his truck, take his five-minute wash up, and then punch out

for the day. The parties agree that Principe approached him and told him to punch out

immediately. After Williams insisted that he would punch out only after taking his five-minute

wash up, Williams testified that Principe threatened to call the police if he did not punch out

immediately. After Principe reiterated this, Williams responded, “then do it.” Doc. 39 ¶ 17.

Principe testified that Williams became “loud and belligerent,” and threatened her, indicating he

had something for her and stating “I’ll show you, sister.” Id. ¶ 20. Feeling physically

threatened, Principe testified she then called the police. Williams claims he did not lose his

temper or ever threaten Principe. When the police arrived, Williams agreed to leave. The police

and USPS did not take further action.




                                                 4
       Aside from this incident, Williams also testified that Gillispie and Principe sent him

home on several occasions, but Williams has not identified any specific dates or details

surrounding these other alleged occasions.

V.     Williams’ Initial Removal from USPS

       On May 24, 2013, Ellen Smid, an eighteen-year-old, approached Williams, who was

sitting in his delivery truck parked outside of the house Smid shared with her parents. Smid

approached the truck intending to save the mail carrier a trip to the front door. Instead of

encountering the regular mail carrier for that route, she encountered Williams, who was covering

that route that day. According to Smid, Williams asked her questions, including “how old [she]

was, [and] what [she] wanted to pursue when [she] graduated high school,” and told her “that he

had this clothing line [she] should check out, and that he had a new ‘Volvo’ that he could take

[her] for a ride in but [she] ‘wouldn’t have to do anything with him.” Id. ¶ 23. Smid recounted

that Williams wrote down his name, number for her, and the name of his fashion line, Clexsy,

which he told her meant “sexy and classy.” Id. The interaction made Smid uncomfortable, and

she retreated to her house and locked the door. About ninety minutes later, Williams returned to

the Smid house to deliver a package he had forgotten to deliver earlier. After Smid’s father

accepted the delivery, Smid told her father about what happened. Smid also posted about the

incident on her Facebook page. Williams acknowledged speaking with Smid while delivering

mail and admitted to complimenting her eyes, telling her about his Clexsy website and his

Volvo, and giving her his telephone number. He denied offering to give Smid a ride or asking

her to model for any websites.

       The day after the interaction between Williams and Smid, Smid’s mother called the Glen

Ellyn Post Office twice and spoke with Principe. During the second call, Principe recalled



                                                 5
Smid’s mother stating she did not want Williams near the Smid house. Smid’s mother also

asked Principe if she should call the police. Principe told her to do so if Smid felt threatened,

harassed, or stalked. Smid’s mother called the police that same day. Principe later told Gillispie

and Jayne Duewerth, the manager of post office operations, about the incident as reported by

Smid’s mother. Principe did not discuss the incident with Williams.

       On May 29, USPS placed Williams on off-duty status without pay, also called an

emergency placement, based on the information USPS received from the Smid family. Gillispie

signed the emergency placement letter. Williams testified that, in connection with this incident,

Gillispie commented that Williams was “40 something years old and talking to an underage girl

while on [his] route.” Doc. 39-2 at 88:21–23. Williams also claims Principe and Walsh made

similar comments.

       After USPS issued the emergency placement, USPS’ Office of the Inspector General

(“OIG”) investigated the incident. In a report dated June 25, 2013, OIG concluded that

“Williams engaged in conduct which did not reflect favorably upon the USPS in that he gave his

name, telephone number, and name of a clothing line which solicited female models to an 18

year old girl while engaged in the performance of his official duties.” Doc. 39 ¶ 29. On July 11,

after the OIG’s investigation, USPS issued Williams a notice of removal, signed by Walsh and

Gillispie. The notice charged Williams with unacceptable conduct arising from the May 24

interaction with Smid, specifying Williams violated USPS’ standard of conduct, including ELM

sections 665.11, 665.16, 667.16, and 667.331, as well as City Delivery Carrier Duties and

Responsibilities (“M-41”) section 112.28, 112.6, and 112.61.

       Williams filed grievances with his union related to his emergency placement and

removal. An arbitration took place on June 4, 2014. The parties settled before the arbitration



                                                 6
concluded. As part of the settlement, the notice of removal converted to a seven-day suspension,

with Williams receiving fifty percent of his back pay. The settlement also indicated Williams

would return to work on June 6, 2014. Angela Davenport, a labor relations specialist for USPS,

signed the settlement on behalf of USPS. Corey Walton, a union representative from the

National Association of Letter Carriers, signed the settlement on Williams’ behalf. Williams

disagreed with the terms of the settlement agreement. 4 Williams claims that no one told him that

he should return to work on June 6 until he saw the pre-arbitration settlement agreement

directing him to do so sometime between June 9 and 11, when he received the settlement

documentation from a union official.

        When Principe learned of the agreement to return Williams to work, she expressed her

displeasure to a colleague in Florida. She told him that “[a] jerk got his job back,” referring to

Williams as “the biggest !!!! you know what!,” the “[b]iggest jerk,” an “[i]diot . . . out on EP

soliciting a high senior,” and a “SCUM BAG.” Doc. 47-7 at 1–2.

VI.     Williams’ Scheduled Return to Work and Subsequent Removal

        Williams did not report to work on June 6, 2014, as provided for in the pre-arbitration

settlement. That day, USPS sent Williams two letters to his address of record (on South King

Drive in Chicago, Illinois), directing him to report to work on June 6 at the Glen Ellyn Post

Office. Gillispie also sent Williams another letter that day, directing him to report to work on

June 9. That letter was delivered to Williams’ address of record on June 7. But Williams did not

report to work on June 9 either. Instead, after receiving the pre-settlement arbitration letter,

Williams called the USPS Integrated Voice Recognition (“IVR”) system, an automated

attendance call center, to request leave. This sent a notification to Principe and Gillispie that

4
 Williams also complains that he has never received the backpay that formed a part of the settlement
agreement. The record reflects that he has continuously objected to the calculation of the backpay
amount and has not signed and returned the paperwork to authorize release of the payment.
                                                   7
Williams had requested eighty hours of leave from June 9 through 24. Although Williams made

this request, his supervisors had to approve it.

        Because Williams sought more than three days of sick leave, USPS policy required him

to submit medical documentation to support the leave request. Specifically, the USPS ELM

provides that supervisors may accept employees’ statements explaining their absence for sick

leaves of three days or less, but that, for requests of over three days, the employee must provide

medical documentation or other acceptable evidence. For extended medical leave requests,

employees need not submit such evidence more frequently than once every thirty days. The

ELM also provides that, if employees fail to provide acceptable documentation, the absence may

be charged to annual leave, LWOP, or AWOL. It also provides that failure to regularly attend

work may result in discipline, including removal.

        After Williams did not show up to work on June 9, Principe sent him a request for

medical documentation to substantiate his absence, with the letter explaining that the failure to

respond may result in the absence being classified as AWOL. Williams did not respond to the

letter. USPS then sent Williams another request for documentation on June 17. That letter noted

that Williams had called requesting leave but did not have any injury claims open. Williams

again did not respond or report to work. Instead, Gillispie and Principe received notification on

June 21 that Williams had requested another eighty hours of leave from June 20 to July 7

through the IVR system. Gillispie then sent Williams a notice of investigatory interview on June

26, instructing Williams to appear for an investigatory interview on July 1 at 11:00 a.m. at the

Glen Ellyn Post Office. Williams did not report for the interview. Gillispie also testified that he

called Williams between three and five times to instruct him to return to work, with Principe

present for at least one of these calls.



                                                   8
       On July 5, USPS designated Williams as AWOL. On July 7, Williams again requested

eighty hours of leave through the IVR system. On July 14, USPS issued Williams a notice of

removal, signed by Principe and Gillispie, based on Williams’ AWOL status. The notice

informed Williams of his right to file a grievance within fourteen days of receipt. Although

Williams continued to call the IVR system to request leave every two weeks through August 19,

he did not file a grievance. Having received no grievance, per the terms of the notice of removal,

USPS separated Williams from employment on August 18. USPS informed Williams of the

separation in a letter dated August 29.

       Nothing in the record indicates that Williams provided Gillispie or Principe with any

requested documentation to support his leave requests. Williams testified that he may have

spoken to Gillispie in July and told Gillispie that he was not AWOL but rather was suffering

from depression and could provide medical documentation for his absence once his doctor

returned from abroad. Gillispie did not recall this conversation or having received any

documentation. On August 21, Williams emailed Christie Kapanowski, an EEO ADR specialist,

a letter from Dr. Joseph Shoshana, which stated that Dr. Shoshana had treated Williams on a

weekly basis since June 6, 2014, for depression and anxiety “stemming from emotional distress

related to incidents at work and his wife’s illness and subsequent death.” Id. ¶ 39. Dr. Shoshana

indicated that Williams could not work and needed continuous care. Kapanowski forwarded the

letter to Ray Vaicaitis. Williams did not copy Gillispie or Principe on this email, but Williams

testified he sent the letter to Gillispie and again provided it to Gillispie on August 21. Williams

also testified that he provided USPS with a doctor’s note and prescription from Dr. Scott

Goldstein dated June 9 or 10, 2014, but the record does not include any other details about these

documents. Finally, Williams claims he spoke with Jenny Stoiga, who works for USPS’



                                                 9
Employee Assistance Program, about his medical conditions. Both Gillispie and Principe

testified they did not know that Williams had any medical condition, restrictions, or limitations at

the time of the notice of removal.

       Williams also testified that he did not receive any of the letters USPS sent him regarding

his absences until after July 14 because he did not live at the King Drive address that USPS had

on record for him. Williams claims he lived at that address until 1998, although he

acknowledges that his parents lived there through at least September 2014. Nonetheless,

Williams used that address in 2014 for other purposes, such as the 2013 tax return he filed on

March 24, 2014. Despite the USPS ELM requiring employees to keep USPS informed of their

current mailing address, Williams did not make a formal change of address request with USPS

and only informed USPS’ human resources department that he had moved sometime between

August and October 2014.

VII.   EEO Complaints

       On June 6, 2013, Williams filed an EEO complaint claiming discrimination on the basis

of race, color, sex, age, national origin, and association with a disabled person. He also claimed

retaliation. Specifically, Williams alleged (1) USPS failed to provide him with holiday pay for

three holidays; (2) a supervisor told him to go home fifteen minutes after he started work;

(3) USPS falsified his FMLA absence requests between March 12 and April 16, 2013;

(4) Principe called the police on him following an April 2013 altercation; (5) USPS placed him

on emergency placement on May 29, 2013; and (6) he received a notice of removal on July 11,

2013. The EEOC granted USPS’ motion for summary judgment on August 21, 2017, with USPS

issuing its final agency decision on September 28, 2017.




                                                10
        Williams file a second EEO complaint on September 17, 2014. 5 In this complaint, he

asserted discrimination on the basis of race, color, national origin, gender, age, and disability, as

well as retaliation. The EEOC accepted for investigation Williams’ challenge to his July 2014

notice of removal. The EEOC granted USPS’ motion for summary judgment on August 15,

2017, with USPS issuing its final agency decision on September 22, 2017.

VIII. Alleged Comparators

        Williams has identified several mail carriers at USPS’ Glen Ellyn facility, claiming they

are relevant comparators for his claims. 6 Thomas Bach, a Caucasian male over the age of forty,

has no prior EEO activity. On September 24, 2013, Principe and Gillispie issued Bach an

emergency placement for improper conduct and falsification of an official record, specifically,

falsifying a signature confirmation record. Bach received a notice of removal for the same

conduct. Through the grievance process, USPS reduced the notice of removal to a fourteen-day

suspension. USPS did not discipline him for attendance issues.

        Joanne Tricoci, a Caucasian female over the age of forty, has been disabled or on FMLA.

In 2013 and 2014, she provided care for her ailing mother. She had no prior EEO activity.

Walsh and Gillispie issued Tricoci discipline for her failure to maintain a regular schedule,

including a letter of warning, a seven-day notice of suspension, and a fourteen-day notice of

suspension. During the grievance process, USPS learned that Tricoci was in the hospital during

her absences, with her leave covered under the FMLA.



5
 It appears that Williams initiated this complaint prior to September 2014 because in the September 17
complaint, he complains that a mediation on the complaint was rescheduled from August 22, 2014, to
September 16, 2014.
6
 In addition to those discussed in this section, Williams identified Anthony Maneck as a comparator in
his complaint. Because he does not seek to rely on Maneck in his response, the Court does not consider
whether Maneck could serve as a comparator.
                                                   11
       Williams testified that Ron Utsler, a Caucasian older male, had committed a crime and

had a restraining order issued against him. Williams stated that USPS allowed Utsler to retire

instead of terminating him. Williams also testified that Ron Pierce, a Caucasian older male, had

pocketed a wallet he found on his route. Williams claims that although OIG confronted Pierce

about the incident, USPS did not terminate him.

IX.    Claimed Threats of Retaliation

       Williams presents several additional pieces of evidence concerning his claims of

retaliation. He has provided the Court with an EEO complaint filed by Barbara Walker, who

also worked at the Glen Ellyn Post Office, contending that Gillispie and Principe subjected her to

discipline because, among other things, Williams had named her as a witness in a hearing on one

of his EEO complaints. Williams also submits what he claims are emails sent to him by a

number of other individuals who worked at the Glen Ellyn Post Office. In the emails, these

individuals indicate that they have heard Gillispie and Principe remark that, if the other

employees filed EEO complaints, they would find themselves unemployed like Williams.

                                      LEGAL STANDARD

       Summary judgment obviates the need for a trial where there is no genuine issue as to any

material fact and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P. 56.

To determine whether a genuine issue of fact exists, the Court must pierce the pleadings and

assess the proof as presented in depositions, answers to interrogatories, admissions, and

affidavits that are part of the record. Fed. R. Civ. P. 56 & advisory committee’s notes. The party

seeking summary judgment bears the initial burden of proving that no genuine issue of material

fact exists. Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S. Ct. 2548, 91 L. Ed. 2d 265

(1986). In response, the non-moving party cannot rest on mere pleadings alone but must use the



                                                 12
evidentiary tools listed above to identify specific material facts that demonstrate a genuine issue

for trial. Id. at 324; Insolia v. Philip Morris Inc., 216 F.3d 596, 598 (7th Cir. 2000). Although a

bare contention that an issue of fact exists is insufficient to create a factual dispute, Bellaver v.

Quanex Corp., 200 F.3d 485, 492 (7th Cir. 2000), the Court must construe all facts in a light

most favorable to the non-moving party and draw all reasonable inferences in that party’s favor.

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255, 106 S. Ct. 2505, 91 L. Ed. 2d 202 (1986).

                                               ANALYSIS

I.      Discrimination and Retaliation Claims

        Williams claims that USPS discriminated against him in violation of Title VII, the

ADEA, and the Rehabilitation Act. He also claims USPS retaliated against him in violation of

Title VII for his prior EEO activity. Courts previously spoke of proceeding under an indirect or

direct method to prove these claims, but the Seventh Circuit has instructed that instead of using

such tests, the Court should consider the evidence “as a whole” to determine whether it “would

permit a reasonable factfinder to conclude that the plaintiff’s [protected characteristics] caused

the [adverse employment actions].” Ortiz v. Werner Enters., Inc., 834 F.3d 760, 765 (7th Cir.

2016); see Monroe v. Ind. Dep’t of Transp., 871 F.3d 495, 504–05 (7th Cir. 2017) (applying

Ortiz to claims under the ADA and Rehabilitation Act); Carson v. Lake Cty., Ind., 865 F.3d 526,

532–33 (7th Cir. 2017) (applying Ortiz to ADEA claim); Lauth v. Covance, Inc., 863 F.3d 708,

716 (7th Cir. 2017) (applying Ortiz to retaliation claim). 7 This does not mean that the Court

cannot consider the traditional burden-shifting test laid out in McDonnell Douglas Corp. v.

Green, 411 U.S. 792, 93 S. Ct. 1817, 36 L. Ed. 2d 668 (1973). Ortiz, 834 F.3d at 766 (noting

that its decision does not overrule McDonnell Douglas). Although the parties conduct an


7
 To the extent differences exist in the standards for proving discrimination and retaliation under Title
VII, the ADEA, and the Rehabilitation Act, the Court notes such differences as they arise.
                                                    13
analysis under both the previously recognized direct and indirect methods, because they

essentially make the same arguments under both methods, the Court finds it more appropriate to

consider the evidence as a whole in addressing whether a reasonable factfinder could determine

that Williams’ protected characteristics caused the complained-of adverse actions. 8 See id. at

765–66. First, however, because USPS challenges whether certain of Williams’ claimed

employment actions qualify as materially adverse, an issue applicable to both inquiries, the Court

addresses the scope of Williams’ discrimination claims.

        A.      Adverse Employment Actions

        For purposes of Williams’ discrimination claims, a materially adverse employment action

is an action that involves “a significant change in employment status,” Boss v. Castro, 816 F.3d

910, 917 (7th Cir. 2016) (quoting Andrews v. CBOCS W., Inc., 743 F.3d 230, 235 (7th Cir.

2014)), and is “more disruptive than a mere inconvenience or an alteration of job

responsibilities,” Nichols v. S. Ill. Univ.-Edwardsville, 510 F.3d 772, 779 (7th Cir. 2007)

(quoting Rhodes v. Ill. Dep’t of Transp., 359 F.3d 498, 504 (7th Cir. 2004)). Adverse

employment actions generally fall into three categories: “(1) termination or reduction in

compensation, fringe benefits, or other financial terms of employment; (2) transfers or changes

in job duties that cause an employee’s skills to atrophy and reduce future career prospects; and

(3) unbearable changes in job conditions, such as a hostile work environment or conditions

amounting to constructive discharge.” Barton v. Zimmer, Inc., 662 F.3d 448, 453–454 (7th Cir.

2011). The standard for showing an adverse employment action for a retaliation claim is lower

than that for a discrimination claim. Burlington N. & Santa Fe Ry. Co. v. White, 548 U.S. 53, 67,

126 S. Ct. 2405, 165 L. Ed. 2d 345 (2006). “[A] plaintiff must only show that the employer’s

8
 The parties do not neatly separate their arguments with respect to each of the various alleged bases of
discrimination and retaliation. The Court has done its best to sort out the arguments and evidence into the
appropriate buckets.
                                                    14
action would cause a ‘reasonable worker’ to be dissuaded from making or supporting a charge of

discrimination.” Chaib v. Indiana, 744 F.3d 974, 986–87 (7th Cir. 2014) (quoting White, 548

U.S. at 68), overruled on other grounds by Ortiz, 834 F.3d 760. As demonstrated below, the

different standards do not affect the Court’s analysis in this case.

       USPS acknowledges that Williams suffered three adverse employment actions: the 2013

emergency placement, the 2013 notice of removal, and the 2014 notice of removal. But USPS

argues that the alleged incidents regarding holiday pay, improper AWOL designations, being

sent home early, and Principe calling the police on Williams do not rise to the level of adverse

employment actions. Williams does not meaningfully respond to USPS’ argument, stating

instead that “even assuming, without conceding, that the instances referenced by Defendant

. . . did not individually constitute adverse employment action, a reasonable jury can conclude

that these incidents, together, created unbearable work conditions and created a hostile work

environment.” Doc. 53 at 5. But in doing so, Williams effectively concedes that these incidents

individually do not amount to adverse actions, and the Court need not address the viability of

these individual actions further. See Nelson v. Napolitano, 657 F.3d 586, 590 (7th Cir. 2011)

(the court is not “obliged to research and construct legal arguments for parties, especially when

they are represented by counsel”); Bonte v. U.S. Bank, N.A., 624 F.3d 461, 466 (7th Cir. 2010)

(“Failure to respond to an argument . . . results in waiver.”); United States v. Elst, 579 F.3d 740,

747 (7th Cir. 2009) (“Perfunctory and undeveloped arguments as well as arguments unsupported

by pertinent authority are waived.”).

       Williams also cannot proceed on his newly-raised contention that USPS created a hostile

work environment. Although a hostile work environment can amount to an adverse employment

action, Williams cannot change his theory in response to USPS’ motion for summary judgment.



                                                 15
See Shanahan v. City of Chicago, 82 F.3d 776, 781 (7th Cir. 1996) (“A plaintiff may not amend

his complaint through arguments in his brief in opposition to a motion for summary judgment.”).

More importantly, as with any of the individual actions, Williams has not sufficiently developed

his argument to allow the Court to determine whether a hostile work environment existed at the

Glen Ellyn Post Office. See Nelson, 657 F.3d at 590; Elst, 579 F.3d at 747. Therefore, the Court

will not consider this belated attempt to assert a hostile work environment and instead finds it

appropriate to only address whether USPS acted discriminatorily with respect to the 2013

emergency placement and notice of removal and the 2014 notice of removal. 9

        B.      Causation

        Having determined the actionable adverse actions, the Court turns to an analysis of

whether any of Williams’ protected characteristics caused these actions. Williams may

demonstrate causation through evidence of, for example, comments or animus toward the

protected group, suspicious timing, more favorable treatment of similarly situated employees, or

pretext. Monroe, 871 F.3d at 504. Although Williams’ Title VII status-based discrimination

claims require only that the protected characteristic was a motivating factor in the employer’s

actions, Williams’ age and retaliation claims require but-for causation, meaning “proof that the

unlawful retaliation would not have occurred in the absence of the alleged wrongful action or

actions of the employer.” Univ. of Tex. Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 343, 360, 133 S.

9
  Williams also appears to contend for the first time that USPS’ failure to pay him backpay, as provided
for in the pre-arbitration settlement, amounts to a breach of the settlement agreement and an adverse
action. The Court similarly cannot consider this as a basis for his discrimination claims or as a separate
breach of contract claim, where Williams belatedly raises the argument in an attempt to avoid summary
judgment and his complaint includes no mention of issues related to the pre-arbitration settlement. See
Conner v. Ill. Dep’t of Nat. Res., 413 F.3d 675, 679 (7th Cir. 2005) (“Conner’s raising of the temporary
assignment pay issue for the first time in her response to a motion for summary judgment thus amounted
to adding a new count of discrimination to the lawsuit, or amending her original complaint.”); Whitlock v.
Williams Lea, Inc., No. 16 CV 6347, 2019 WL 1382267, at *5 (N.D. Ill. Mar. 27, 2019) (refusing to
consider retaliation claim where complaint did not mention retaliation or include facts about termination,
with plaintiff raising the issue for the first time in the summary judgment response brief).
                                                   16
Ct. 2517, 186 L. Ed. 2d 503 (2013) (retaliation); Gross v. FBL Fin. Servs., Inc., 557 U.S. 167,

176, 129 S. Ct. 2343, 174 L. Ed. 2d 119 (2009) (age discrimination). While Williams briefly

acknowledges the need for but-for causation to establish his retaliation claim, USPS does not

separately argue that Williams cannot meet the higher causation standard for his age and

retaliation claims, instead speaking generally about his failure to establish a causal link for all

claims, and so the Court treats the claims in the same way for summary judgment purposes.

                1.      2013 Emergency Placement and Notice of Removal 10

        To create a disputed issue of fact as to causation with respect to the 2013 emergency

placement and notice of removal, Williams points to statements and actions by his supervisors

allegedly showing biases against his protected groups, as well as alleged evidence of

comparators and pretext. First, Williams highlights a statement he claims Walsh made in 2012

about how Williams did not think he had to follow the rules because he was black. Without

anything more, such an isolated remark, unconnected to the 2013 emergency placement and

notice of removal and made by a non-decisionmaker over a year before these actions, does not

create a question of fact. See Egonmwan v. Cook County Sheriff’s Dep’t, 602 F.3d 845, 850 (7th

Cir. 2010) (for a stray remark to establish discriminatory motivation, it must be “(1) made by the

decisionmaker, (2) around the time of the decision, and (3) in reference to the adverse

employment action”). And the record does not suggest any basis to connect Principe’s call to the

police in April 2013 to any of Williams’ protected characteristics. See Berry v. Delta Airlines,

Inc., 260 F.3d 803, 808 (7th Cir. 2001) (“Title VII proscribes only workplace discrimination on

the basis of sex, race, or some other status that the statute protects; it is not a ‘general civility

code’ designed to purge the workplace of all boorish or even all harassing conduct.”).


10
  Based on Williams’ response, the Court does not understand him to claim retaliation or disability
discrimination with respect to the 2013 emergency placement or notice of removal.
                                                   17
       Next, Williams claims he has identified similarly situated employees outside of his

protected classes whom USPS treated more favorably. “Similarly situated employees ‘must be

directly comparable to the plaintiff in all material respects,’ but need not be identical in every

conceivable way.” Coleman v. Donahoe, 667 F.3d 835, 846 (7th Cir. 2012). Typically, a

plaintiff must at least show that the comparators “(1) dealt with the same supervisor, (2) were

subject to the same standards, and (3) engaged in similar conduct without such differentiating or

mitigating circumstances as would distinguish their conduct or the employer’s treatment of

them.” Id. at 847. For purposes of the 2013 emergency placement and notice of removal,

Williams has identified three potential comparators: (1) Bach, a Caucasian male over the age of

forty who is not disabled; (2) Utsler, a Caucasian older male; and (3) Pierce, a Caucasian older

male. None of these individuals engaged in protected activity.

       Initially, Williams has produced no admissible evidence to allow the Court to consider

Utsler and Pierce as proper comparators. See Durkin v. City of Chicago, 341 F.3d 606, 614 (7th

Cir. 2003) (plaintiff, not defendant, has the burden to prove that defendant treated similarly

situated employees more favorably). Although Williams has presented his own testimony about

Utsler and Pierce, his general and conclusory testimony as to their protected characteristics and

his understanding of the discipline USPS imposed on them cannot defeat summary judgment.

See Boss, 816 F.3d at 919 (speculation about comparators’ work histories does not suffice to

show similarly situated employees); Gates v. Caterpillar, Inc., 513 F.3d 680, 690 (7th Cir. 2008)

(plaintiff’s limited information on comparators was “too vague to allow this Court to determine

whether Gates and the men are ‘similarly situated’”); South v. Ill. Envtl. Prot. Agency, 495 F.3d

747, 753 (7th Cir. 2007) (plaintiff failed to identify similarly situated employees where he

identified individuals with the same employment responsibilities and supervisor but did not



                                                 18
present information as to other “salient characteristics” that would allow a trier of fact to

determine that the employer treated them differently); Oest v. Ill. Dep’t of Corr., 240 F.3d 605,

614 (7th Cir. 2001) (a Title VII plaintiff’s “own uncorroborated, conclusory statements that

similarly situated co-workers were treated differently” is not enough to defeat summary

judgment), overruled by Ortiz, 834 F.3d 760.

       Additionally, none of these individuals could serve as proper comparators for Williams’

age discrimination claim. See Zaccagnini v. Charles Levy Circulating Co., 338 F.3d 672, 675

(7th Cir.2003) (for purposes of age discrimination claim, a comparator may be a substantially

younger person, regardless of whether that person is under the age of forty); Hartley v. Wis. Bell,

Inc., 124 F.3d 887, 892–93 (7th Cir.1997) (ten-year age difference with comparator is presumed

substantial, regardless of whether the comparator also falls within the protected class). Bach is at

least ten years older than Williams, and Williams testified that both Utsler and Pierce are older

than him as well.

       Finally, Williams argues that Bach engaged in similar if not more serious conduct—

falsifying a customer’s signature—but kept his job after the incident. But USPS did not treat

Bach more favorably. Once USPS learned of the signature incident, USPS placed Bach on

emergency placement and, after an investigation, issued Bach a notice of removal. Similarly,

after USPS received a complaint about Williams’ interaction with Smid, USPS placed Williams

on emergency placement and, after an investigation, issued Williams a notice of removal.

Although it appears that the subsequent grievance process concluded more quickly for Bach than

for Williams, the grievance process is not at issue here. But ultimately, that process resulted in

USPS reinstating both Bach and Williams to their jobs. Because the record does not allow an




                                                 19
inference that USPS treated Bach more favorably, Williams cannot rely on him as a comparator

to suggest causation.

       USPS also argues that Williams cannot demonstrate that USPS provided pretextual

reasons for the 2013 emergency placement and notice of removal. “Pretext requires more than

showing that the decision was mistaken, ill considered or foolish, and so long as the employer

honestly believes those reasons, pretext has not been shown.” Formella v. Brennan, 817 F.3d

503, 513 (7th Cir. 2016) (citation omitted). Williams can “demonstrate pretext directly by

showing that ‘a discriminatory reason more likely motivated’ [the adverse actions], or indirectly

by showing that [USPS’] explanations are ‘unworthy of credence.’” Senske v. Sybase, 588 F.3d

501, 507 (7th Cir. 2009) (citation omitted). The pretext inquiry focuses on “whether the

employer’s stated reason was honest, not whether it was accurate, wise or well-considered.”

Stewart v. Henderson, 207 F.3d 374, 378 (7th Cir. 2000).

       USPS maintains that it put Williams on emergency placement immediately after the Smid

incident based on Smid’s mother’s report of the incident and her expressed fear he could cause

harm to or harass to her high school aged daughter. And USPS states it based the 2013 notice of

removal on the OIG’s investigation, which concluded that “Williams engaged in conduct which

did not reflect favorably upon the USPS,” Doc. 39 ¶ 29, and its determination that this

unacceptable conduct violated several of USPS’ standards of conduct and policies.

       First, Williams argues that USPS’ reasons for the 2013 emergency placement and notice

of removal are pretextual because no USPS policy prevented him from having “a mutually

friendly conversation with an adult postal customer.” Doc. 53 at 13. But the emergency

placement and notice of removal both cited USPS policies as the bases for the actions, see Docs.

40-12 & 40-13. Williams cannot avoid the application of these rules by recharacterizing the



                                               20
incident in favorable terms. And even if Williams viewed the conversation as “mutually

friendly,” Smid and her mother did not view it that way and the OIG’s investigation

substantiated that Williams engaged in improper conduct. See Lauth, 863 F.3d at 715–16

(“Lauth’s belief that he was performing his job adequately is not relevant to the question of

whether Covance believed it had a legitimate, non-discriminatory basis to terminate him.”);

Mirocha v. Palos Cmty. Hosp., 240 F. Supp. 3d 822, 839 (N.D. Ill. 2017) (plaintiff could not

create an issue of fact by claiming he was performing adequately or challenging his supervisors’

assessment of his performance). While Williams may believe that his actions did not warrant

termination, the Court does not sit as a “super personnel department that second-guesses

employer’s business judgments.” Millbrook v. IBP, Inc., 280 F.3d 1169, 1181 (7th Cir. 2002)

(citation omitted) (internal quotation marks omitted); Widmar v. Sun Chem. Corp., 772 F.3d 457,

464 (7th Cir. 2014) (“This court has repeatedly stated that it is not a super-personnel department

that second-guesses employer policies that are facially legitimate. . . . A court cannot interfere

because an employer’s decision is unwise or unfair.”).

       Williams also argues that the fact that USPS imposed two forms of discipline for the

same conduct demonstrates pretext. Williams claims that, because USPS brought him back to

work after the emergency placement but before issuing the notice of removal, USPS subjected

him to double jeopardy for the same incident. Williams relies on a 1977 arbitrator’s decision

that USPS did not have just cause to discharge a grievant for the same conduct for which it had

placed her on an emergency placement but then allowed her to return to work. Doc. 47-14 at 6–

8. Williams correctly points out that “an agency cannot impose a disciplinary or adverse action

more than once for the same misconduct.” Cooper v. Dep’t of Veterans Affairs, 2012 M.S.P.B.

23, ¶ 5. Although USPS’ issuance of a notice of removal, on its face, appears to violate this



                                                 21
prohibition on double jeopardy, the Court only considers the honesty of USPS’ stated reason for

his termination, not its validity or reasonableness. 11 Seymour-Reed v. Forest Pres. Dist. of

DuPage Cty., 752 F. App’x 331, 335 (7th Cir. 2018). Williams does not provide any evidence

indicating a deviation from USPS’ internal employment procedures. See Jajeh v. Cty. of Cook,

678 F.3d 560, 572–73 (7th Cir. 2012) (finding plaintiff’s speculative arguments about what went

into employer’s decision not to promote were not sufficient evidence to show employer failed to

follow its internal employment procedures). And the 1977 arbitrator decision alone cannot give

rise to an inference that USPS did not believe the reason given for the 2013 notice of removal.

See Guinto v. Exelon Generation Co., 341 F. App’x 240, 246–47 (7th Cir. 2009) (no pretext

existed based on a violation of policy where employer “truthfully stated why it rejected

[plaintiff’s] application, but [that] explanation violated its own policies”). Williams does not

point to evidence that Principe, Gillispie, or Walsh knew of this double jeopardy prohibition or

willfully ignored it in issuing the notice of removal. See Ference v. Aon Consulting, Inc., No. 07

C 2918, 2008 WL 2098037, at *11–12 (N.D. Ill. May 19, 2008) (plaintiff could not show pretext

based on failure to follow alleged policy where no evidence that employees knew of policy or,

assuming the policy existed, that employer deviated from it for discriminatory reason). Instead,

the evidence only allows the interpretation that USPS removed Williams from his position based

on the findings of the OIG investigation. Therefore, without any evidence of discriminatory

animus contributing to his receipt of the emergency placement and notice of removal in 2013, a

reasonable juror could not find that USPS undertook these adverse actions based on any of

Williams’ protected characteristics.


11
  Moreover, the parties do not present the Court with sufficient facts surrounding the decision to bring
Williams back to work prior to issuing him a notice of removal. Any issues unrelated to his
discrimination claims that Williams had surrounding that notice of removal were settled in the pre-
arbitration settlement and are not properly before the Court here.
                                                    22
                  2.   2014 Notice of Removal

       As for the 2014 notice of removal, Williams argues that USPS acted pretextually and

treated similarly situated employees differently. He also relies on evidence of alleged suspicious

timing and discriminatory statements. With respect to pretext, USPS represents that it issued the

notice of removal because Williams did not return to work as instructed and failed to substantiate

his extended absence from work. Williams claims this stated reason for his removal amounts to

pretext because he informed USPS of his need for FMLA leave. But the fact that Williams

called the IVR system to request leave did not excuse him from providing medical

documentation to support that request because USPS’ policy requires documentation for sick

leave requests exceeding three days. Here, Williams requested leave for eighty hours at a time,

necessitating documentation. Williams does not dispute that he failed to provide documentation

until after USPS issued the notice of removal. While he claims he only received the letters

requesting documentation after the fact, nothing in the record suggests that Principe and Gillispie

knew of this at the time USPS issued the notice. Additionally, Williams had an obligation to

keep USPS apprised of his current address and acknowledges he did not do so until after his

removal. Moreover, although Williams claims he informed Gillispie that he would provide

documentation once his doctor returned to the United States, this does not change the fact that, at

the time Gillispie and Principe issued the notice of removal, Williams had failed to provide the

required documentation despite having received several warnings. And USPS policies

specifically provide for the possibility of termination upon the failure to report to work and

provide medical documentation to excuse any such absences. Gillispie and Principe provided

Williams with numerous opportunities to substantiate his absence, but he did not do so in a

timely fashion.



                                                 23
        Williams, however, argues that the Court should consider Principe’s derogatory

comments about Williams returning to work to find USPS’ reasons unworthy of credence.

While Principe’s comments about Williams certainly do not reflect well on her, nothing in the

record suggests these comments related to any of Williams’ protected characteristics. See

Fulmore v. Home Depot, U.S.A., Inc., 423 F. Supp. 2d 861, 877–78 (S.D. Ind. 2006)

(“[E]vidence that Baven’s supervisors were not kind in reprimanding or otherwise

communicating with her and Haslett, while perhaps unfortunate, does not demonstrate or raise

the inference that Baven was not promoted because of her race.”).

        Alternatively, Williams may show pretext by pointing to comparator evidence. See

Coleman, 667 F.3d at 857–858 (“Where the plaintiff argues that an employer’s discipline is

meted out in an uneven manner, the similarly-situated inquiry dovetails with the pretext

question.”). Williams identifies one potential comparator for purposes of the 2014 Notice of

Removal: Joanne Tricoci, who also had attendance issues. Tricoci is a Caucasian female over

the age of forty who did not engage in protected activity but has been disabled and on FMLA,

making her a potential comparator for Williams’ race, gender, national origin, and retaliation

claims. 12 USPS engaged in progressive discipline with Tricoci for her unexcused absences,

issuing her a letter of warning, a seven-day notice of suspension, and a fourteen-day notice of

suspension, but stopping short of a notice of removal. USPS contends that it ultimately

discovered that Tricoci’s absences were covered by the FMLA and so argues that this

sufficiently differentiates her from Williams. Although they may have had somewhat different

situations, the inquiry does not require “perfect congruence” between the two. See Donley v.

12
  Williams has not identified a comparator for his disability claim. USPS also argues he cannot prevail
on this claim because he cannot demonstrate USPS knew of his depression before issuing the notice of
removal. Although a question of fact exists on that issue, with Williams testifying that he informed
Gillispie before that time, this dispute ultimately makes no difference in the Court’s analysis, where
Williams does not present any evidence of causation related to his claimed disability.
                                                   24
Stryker Sales Corp., 906 F.3d 635, 639 (7th Cir. 2018) (“Perfect congruence is not required,

however. The question is whether the two employees are situated similarly enough for

reasonable comparison.”). A reasonable juror could find Williams and Tricoci engaged in

comparable behavior and question why USPS immediately issued Williams a notice of removal

instead of engaging in progressive discipline, as it did with Tricoci. This is particularly the case

where USPS relied on the subsequent receipt of medical information to excuse Tricoci’s

absences but did not do the same for Williams. Therefore, Williams has at least raised a question

of fact as to whether USPS treated Tricoci differently with respect to attendance issues and so

acted with discriminatory animus for purposes of his race, gender, national origin, and retaliation

claims related to the 2014 notice of removal.

        Finally, to further buttress his retaliation claim, Williams argues that the evidence

suggests USPS retaliated against him because it issued the notice of removal shortly after

receiving an EEO ruling that found that USPS retaliated against Williams in 2010. “Although

suspicious timing alone is rarely enough to create an inference of retaliatory motive, it can

sometimes raise an inference of a causal connection, especially in combination with other

evidence.” Gracia v. SigmaTron Int’l, Inc., 842 F.3d 1010, 1021 (7th Cir. 2016). When

combined with the evidence of USPS’ apparent uneven application of discipline to Tricoci, a

jury could infer that USPS actually issued the 2014 notice of removal not because of his

absences but rather in retaliation for his protected activity. 13 Therefore, the Court allows


13
  Williams also argues he has evidence from other Glen Ellyn Post Office employees of statements
Principe and Gillispie allegedly made about retaliating against anyone who engaged in protected activity.
Williams, however, has not provided the Court with this evidence in admissible form. See Taylor v.
Catholic Charities of Archdiocese of Chicago, No. 17 CV 2380, 2019 WL 1168115, at *5 (N.D. Ill. Mar.
13, 2019) (emails and statements not admissible where they were not sworn under oath or made under
penalty of perjury and so did not qualify as affidavits or declarations under Rule 56(c)(4)). To the extent
Williams can properly introduce this evidence at trial, it could also go toward establishing the causation
element of his retaliation claim.
                                                    25
Williams to proceed on his claims of race, gender, and national origin discrimination and

retaliation related to the 2014 notice of removal.

II.     Associational Disability Claim

        Williams also brings a separate claim that USPS discriminated against him because of his

association with his wife, who had a disability. See Hale v. Pace, No. 09 C 5131, 2011 WL

1303369, at *4 (N.D. Ill. Mar. 31, 2011) (recognizing associational discrimination claim under

the Rehabilitation Act). The Seventh Circuit has identified three situations falling within the

scope of an associational discrimination claim, which demonstrate the employer’s “motive to

discriminate against a nondisabled employee who is merely associated with a disabled person.”

Larimer v. Int’l Bus. Machs. Corp., 370 F.3d 698, 702 (7th Cir. 2004). These situations are:

(1) expense, where the associated individual’s disability proves costly to the employer;

(2) disability by association, where the employer fears the employee may contract a disease or

develop the disability as well; and (3) distraction, where “the employee is somewhat inattentive

at work because his spouse or child has a disability that requires his attention, yet not so

inattentive that to perform to his employer’s satisfaction he would need an accommodation.” Id.

at 700. To establish an associational discrimination claim, Williams must demonstrate: (1) he

qualified for the job, (2) he suffered an adverse employment action, (3) USPS knew at the time

that he had a relative with a disability, and (4) his case falls into one of the three categories of

expense, disability by association, or distraction. Magnus v. St. Mark United Methodist Church,

688 F.3d 331, 336–37 (7th Cir. 2012). Ultimately, the evidence must demonstrate that “it is

more likely than not the employer took the adverse action . . . because of the plaintiff’s

association with a disabled individual.” Id.




                                                  26
       USPS argues that Williams cannot show that his case falls within any of the three

recognized categories of expense, disability by association, or distraction. Williams responds

that his case fits into the distraction and expense categories. He claims he falls within the

expense category because USPS had concerns about his requests for paid leave to attend his

wife’s treatments. But the record does not support Williams’ claim that USPS placed him on

AWOL status when he should have received pay for annual or sick leave. Nor does the record

support a finding that USPS took any of the actionable adverse employment actions—issuing the

2013 emergency placement and notice of removal or the 2014 notice of removal 14—because

Williams was somewhat inattentive at work because of his wife’s disability. No evidence of

inattentiveness appears in the record. Therefore, because the evidence does not create a question

of fact as to whether Williams’ case falls into one of the recognized categories and Williams

does not point to any other evidence that would allow the inference that USPS issued him the

emergency placement or notices of removal because of his association with his wife, the Court

grants judgment for USPS on the associational disability claim.

                                          CONCLUSION

       For the foregoing reasons, the Court grants in part and denies in part USPS’ motion for

summary judgment [43]. The Court enters judgment for USPS on Williams’ claims, except with

respect to his claims of race, gender, and national origin discrimination and retaliation related to

the 2014 notice of removal.



Dated: October 16, 2019                                       ______________________
                                                              SARA L. ELLIS
                                                              United States District Judge


14
  Because Williams’ wife died in May 2014, the Court also questions whether Williams can demonstrate
he had an association with an individual with a disability at the time of the 2014 notice of removal.
                                                 27
